NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 20 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIE LEE JOHNSON,                             No. 20-35855

                Plaintiff-Appellant,            D.C. No. 2:17-cv-01872-MK

 v.
                                                MEMORANDUM*
COLETTE S. PETERS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Oregon
                     Ann L. Aiken, District Judge, Presiding

                          Submitted September 14, 2021**

Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Oregon state prisoner Willie Lee Johnson appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging Fourth and

Eighth Amendment violations stemming from two strip searches. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 1051, 1056 (9th Cir. 2004). We may affirm on any basis supported by the

record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      Summary judgment on Johnson’s Fourth Amendment claim was proper

because the searches were justified by penological interests and were reasonable as

to scope, manner, and place. See Byrd v. Maricopa County Sheriff’s Dep’t, 629

F.3d 1135, 1141 (9th Cir. 2011) (factors for evaluating reasonableness of a search

under the Fourth Amendment); see also Michenfelder v. Sumner, 860 F.2d 328,

333 (9th Cir. 1988) (inmates must show that prison officials “intentionally used

exaggerated or excessive means to enforce security” to support a Fourth

Amendment claim); Case v. Kitsap County Sheriff’s Dep’t, 249 F.3d 921, 930 (9th

Cir. 2001) (“[T]here is no § 1983 liability for violating prison policy. [Plaintiff]

must prove that [the official] violated his constitutional right.”).

      The district court properly granted summary judgment on Johnson’s Eighth

Amendment because Johnson failed to raise a genuine dispute of material fact as to

whether defendants had “a sufficiently culpable state of mind.” Somers v.

Thurman, 109 F.3d 614, 622 (9th Cir. 1997) (citing Hudson v. McMillian, 503 U.S.

1, 8 (1992)).

      We reject as meritless Johnson’s contention that the district court erred by

denying with leave to renew Johnson’s motion to compel.

      We do not consider matters not specifically and distinctly raised and argued


                                           2                                    20-35855
in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       20-35855